—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 2000, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the period in question and he made willful false statements to obtain benefits (see, Matter of Roland [Sweeney], 239 AD2d 694; Matter of Leban [Sweeney], 233 AD2d 738, lv denied 89 NY2d 811). The record establishes that claimant, a manufacturers representative, actively engaged in starting his own business by filing a business certificate, soliciting clients, entering into agreements to represent clients, making telephone calls, attending an industry show, opening a checking account and ordering business cards. Although the business was initially unprofitable, claimant eventually received commission checks for services he performed during the benefit period.
Furthermore, claimant received information from the unemployment insurance office which stated that performance of any service, even an hour or less, is considered employment. Inasmuch as claimant failed to report those business efforts which took less than an hour, we find no reason to disturb the Board’s assessment of a recoverable overpayment of benefits (see, Matter of Silverstein [Sweeney], 236 AD2d 757).
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.